 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 119 
600 
Windstream Corporation 
and 
International Brother-
hood of Electrical Work
ers, AFLŒCIO, CLC on 
behalf of its affiliated Local Unions 463, 1189, 
1507, 1929, 2089, and 2374.  
Case 6ŒCAŒ35483 
August 24, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On May 23, 2008, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 352 NLRB 510.
1  Thereafter, the 
General Counsel filed an application for enforcement in 
the United States Court of Appeals for the Third Circuit, 
and the Respondent filed a cross-petition for review.  On 
June 17, 2010, the United States Supreme Court issued 

its decision in 
New Process Steel, L.P. v. NLRB
, 130 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 
order to exercise the delegated authority of the Board, a 
delegee group of at least th
ree members must be main-
tained.  Thereafter, the cour
t of appeals remanded this 
case for further proceedings co
nsistent with the Supreme 
Court™s decision. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 352 
NLRB 510, which is incorporated herein by reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 In incorporating the prior decisi
on, we note that we no longer rely 
on Windstream Corp
., 352 NLRB 44 (2008).  In its place, we now rely 
on Windstream Corp.
, 355 NLRB 406 (2010). 
